Citation Nr: 9916127	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  93-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine secondary to service-connected residuals of a 
left knee sprain with arthritis.

2.  Entitlement to service connection for arthritis of the 
right knee secondary to service-connected residuals of a left 
knee sprain with arthritis.

3.  Entitlement to a compensable rating for residuals of a 
left knee sprain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in January 1991 and May 1992, 
in which the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to a compensable rating for service-
connected residuals of a left knee sprain, entitlement to 
service connection for arthritis of the left knee, and 
arthritis of the lumbar spine and right knee, both claimed as 
secondary to service-connected residuals of left knee sprain 
with arthritis.  The veteran subsequently perfected appeals 
of these decisions.

In a May 1998 decision the RO granted the veteran's claim of 
entitlement to service connection for left knee arthritis 
secondary to her service-connected residuals of a left knee 
sprain, and assigned a noncompensable rating effective August 
17, 1990, the date of her claim.  Because the arthritis is a 
residual of her left knee sprain, the Board considers it 
inextricably intertwined with her pending claim of 
entitlement to an increased rating for residuals of a left 
knee sprain and therefore finds that the issues are properly 
identified on the first page of this decision.

In an October 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's arthritis of the right knee and lumbar spine to her 
service-connected residuals of a left knee sprain with 
arthritis.

2.  There is no competent evidence of record indicating that 
the veteran's arthritis of the right knee and lumbar spine 
were aggravated by her service-connected residuals of a left 
knee sprain with arthritis.

3.   All information necessary for an equitable disposition 
of the veteran's claim of entitlement to a compensable rating 
for residuals of a left knee sprain with arthritis has been 
developed.

4.  The veteran's left knee residuals prior to November 4, 
1995, were manifested by painful and limited motion, periodic 
instability resulting in falls and requiring the use of a 
cane, and swelling. 

5.  The veteran's left knee residuals since November 4, 1995, 
have been productive of no objective evidence of pain on 
motion, no effusion, no swelling, and no instability. 

6.  The issue of entitlement to service connection for 
arthritis of the lumbar spine secondary to residuals of a 
left knee sprain with arthritis does not involve medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
arthritis of the lumbar spine and right knee secondary to 
service-connected residuals of a left knee sprain with 
arthritis are not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a 10 percent rating for arthritis of the 
left knee and painful motion were met prior to November 4, 
1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

3.  The criteria for a 20 percent rating for other impairment 
of the left knee, including instability, were met prior to 
November 4, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

4.  The criteria for a compensable evaluation for arthritis 
of the left knee and painful motion have not been met since 
November 4, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

5.  The criteria for a compensable evaluation for other 
impairment of the left knee, including instability, have not 
been met since November 4, 1995.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

6.  The criteria for obtaining an opinion from an independent 
medical expert in connection with the veteran's claim of 
entitlement to service connection for arthritis of the lumbar 
spine secondary to service-connected residuals of a left knee 
sprain with arthritis are not met.  38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for arthritis of the 
lumbar spine and right knee secondary to service-connected 
residuals of a left knee sprain with arthritis.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Service 
connection may be granted for any disability which is 
proximately due to or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
arthritis of the lumbar spine and right knee secondary to 
service-connected residuals of a left knee sprain with 
arthritis are not well grounded.  Although the RO did not 
specifically state that it denied the appellant's claims on 
the basis that they were not well grounded, the Board 
concludes that this was not prejudicial to the appellant.  
See Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when 
the Board decision disallowed a claim on the merits where the 
United States Court of Appeals of Veterans Claims (Court) 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal on these issues 
because the claims are not well grounded is not prejudicial 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

a.  Lumbar spine

Post-service medical records indicate that the veteran was 
involved in a motor vehicle accident in 1965 and that she 
subsequently developed low back problems.  However, x-rays 
taken at this time do not show degenerative joint disease of 
the lumbar spine.  The first x-ray evidence of arthritis of 
the lumbar spine is in November 1989.  Clinical evidence in 
November 1990 shows osteoporosis throughout the lumbar spine 
with ballooning of the invertebral discs with no fracture or 
subluxation visible, and a September 1991 x-ray report 
confirms the November findings with no evidence of a recent 
bony injury.  Treatment records note reports of chronic pain 
and in July 1989 indicate that she fell when her left knee 
gave out and wrenched her back, being diagnosed with muscle 
strain.  In October 1991 she fell again and was shown to have 
tenderness and abrasions on her back.  In March 1992 the 
veteran reported low back trouble since 1964 and x-ray 
evidence showed disc narrowing that was not severe and the 
examiner noted it to be an osteoporotic problem with 
scoliosis.  None of the medical evidence of record relates 
the veteran's arthritis of the lumbar spine to her service-
connected residuals of a left knee sprain.  The two falls 
documented in the records indicate diagnoses of acute low 
back problems, strain and abrasions, and not arthritis.  

Additionally, at a December 1996 VA compensation examination 
the veteran did not report any back problems, even upon 
questioning.  In a May 1998 addendum to the December 1996 
examination report, the examiner noted that, in his opinion, 
the veteran's arthritis of the lumbar spine was not related 
to her left knee condition.  He went on to note that, "[i]t 
is most likely a normal progression of her general multiple 
joint arthritis condition which is progressing over the 
years, and I do not feel that is due to any pre-existing 
condition which is service-connected."  Consequently, the 
only medical evidence of record to address a possible 
connection between the veteran's lumbar spine arthritis and 
her service-connected residuals of a left knee sprain with 
arthritis concludes that no relationship exists, and that her 
lumbar spine arthritis is the normal progression of 
arthritis.  Moreover, none of the medical evidence of record 
indicates that the veteran's arthritis of the lumbar spine 
was aggravated by her service-connected left knee disability.  
Again, the May 1998 statement by the VA examiner notes that 
her current level of lumbar spine arthritis is the normal 
progression of the disorder.

To the extent that the veteran is attempting to establish a 
connection between her service-connected left knee disability 
and her arthritis of the lumbar spine through her testimony 
and statements of record, she is not competent to do so.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet App. 91, 93 (1993).  Accordingly, 
given the absence of any evidence relating the veteran's 
arthritis of the lumbar spine to her service-connected left 
knee disability, or indicating that her arthritis of the 
spine was aggravated by her service-connected left knee 
disability, the Board finds that the veteran has failed to 
meet the requirements for well-groundedness, and her claim of 
entitlement to service connection for arthritis of the lumbar 
spine secondary to her service-connected residuals of left 
knee sprain with arthritis is denied.

The Board notes that in a September 1998 statement to the 
record the veteran's accredited representative asserts that 
this claim should be sent to an independent medical examiner 
for an opinion as to the relationship between the veteran's 
arthritis of the lumbar spine and her service-connected left 
knee disability.  This request is based on the 
representative's assertion that the VA examiner's May 1998 
findings with regard to the veteran's arthritis of the back 
are erroneous because arthritis cannot be both the disease 
process and the cause of the disease.  However, the Board 
finds that the VA examiner's May 1998 decision adequately 
responded to the question at hand, and that the medical 
question is not of such complexity that further medical 
opinion is required.  

b.  Right knee

In the present case, the record reveals that the veteran 
injured her right knee in a motor vehicle accident prior to 
entry into service.  She fractured her right patella and had 
to have surgery on the right knee.  Post-service medical 
records for the period from March 1987 to March 1996 indicate 
chronic complaints of pain in the right knee, evidence of 
swelling, limitation of motion, and clinical evidence of 
arthritis.  None of these medical records link the veteran's 
arthritis of the right knee to her service-connected 
residuals of a left knee strain with arthritis.  In the May 
1998 addendum mentioned previously, the VA examiner, after a 
review of the entire record, asserts that the veteran's right 
knee condition is not related to her left knee sprain or 
arthritis of the left knee.  He opines that her right-knee 
arthritis is due to her pre-service injury to the right knee 
and subsequent surgery.

As with her claim of entitlement to service connection for 
arthritis of the lumbar spine on a secondary basis, the only 
medical evidence of record discussing a connection between 
her service-connected residuals of a left knee sprain with 
arthritis and her arthritis of the right knee indicates that 
no relationship exists.  Her lay statements and testimony to 
the contrary are not competent evidence of a link, and do not 
serve to establish the missing nexus.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet App. 91, 93 (1993).  
Accordingly, as with her previously discussed claim, the 
veteran has not presented sufficient evidence to establish 
the criteria for well-groundedness, and her claim of 
entitlement to service connection for arthritis of the right 
knee secondary to service-connected residuals of left knee 
sprain with arthritis is denied.

2.  Entitlement to a compensable rating for service-connected 
residuals of a left knee sprain with arthritis.

The appellant's contentions regarding the increase in 
severity of her residuals of a left knee sprain with 
arthritis constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist her in the development of her claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The RO originally granted service connection for residuals of 
a left knee sprain in a December 1945 rating decision 
assigning a noncompensable rating thereto, effective upon her 
discharge from service.  The RO confirmed this evaluation in 
a September 1988 decision.  In March 1991 the RO again denied 
the veteran's claim of entitlement to a compensable rating, 
and she perfected an appeal of this denial.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1998); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The degree of impairment resulting from a 
disability is a factual determination and the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  With regard to the veteran's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (992).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (1998) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1998).  
Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's residuals of a left knee sprain by application 
of the criteria set forth in Diagnostic Code 5257, governing 
recurrent subluxation or lateral instability.  Under this 
provision, a 10 percent rating is warranted for a slight 
impairment, a 20 percent rating for a moderate impairment, 
and a 30 percent rating for a severe impairment.  Other 
applicable Diagnostic Codes are 5258 providing a 20 percent 
evaluation for dislocated semilunar cartilage with frequent 
episodes of "locking" pain, and effusion into the joint, 
Diagnostic Code 5259, providing 10 percent for removal of 
semilunar cartilage, symptomatic, and Diagnostic Codes 5260 
and 5261 governing limitation of motion of the knee.  
Diagnostic Code 5260 assigns a noncompensable rating for 
flexion limited to 60 degrees, a 10 percent rating for 
flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, and a 30 percent rating for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, 
extension limited to 5 degrees is noncompensable, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  

Because the veteran does not have ankylosis, nonunion or 
malunion of the tibia or fibula, or genu recurvatum, 
Diagnostic Codes 5256, 5262, and 5263, respectively, are not 
applicable.

Turning to the medical evidence, the Board is compelled to 
point out that the appeal period in the present case spans 
approximately a nine year period.  Given this reality, the 
veteran's symptoms have waxed and waned to a certain degree, 
as a result, the Board finds that to come up with the 
appropriate evaluation of the veteran's left knee disability 
that "stages" of compensation are appropriate.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999) 
(requiring the establishment of "staged" ratings where 
appropriate in appeals of the evaluation set at the initial 
award of service connection).  The Board also notes that the 
veteran's whereabouts are currently unknown and that any 
attempt at obtaining a more recent examination report would 
be futile.
The relevant medical evidence of record includes outpatient 
treatment records for the period from July 1989 to March 
1996.  These records indicate that beginning in 1989 the 
veteran's left knee would give out on her, and on several 
occasions resulted in her falling down.  She reported 
regularly to the VA outpatient clinic with complaints of pain 
and swelling in the left knee, and was provided with a knee 
brace.  Objective evidence noted lateral tenderness, a 
tendency to give out, and limitation of motion.  In March 
1990 her extension was full, but her flexion was only 110 
degrees, and she had trouble lifting weight in physical 
therapy due to pain.  In July 1990 she had full range of 
motion, mild tenderness and no swelling, and in September 
1990 her range of motion was 120 degrees flexion, and full 
extension.  In May-June 1991 she was noted to have 20 degrees 
of valgus laxity on the lateral aspect of her knee and 
crepitation on flexion and extension.  Her left knee was 
deformed with marginal bony growths and minimal swelling but 
no redness and warmth.  In August 1991, her range of motion 
in the left knee was reported as full extension and 85 
degrees flexion, in September 1991 her flexion had improved 
to 90 degrees.

In February and March 1992 the veteran underwent VA 
compensation examinations of her left knee.  She complained 
of clicking, popping, pain, swelling, occasional giving way, 
and blocking.  Her left knee had minimal valgus, 7 degrees, 
some instability, with a clicking sensation on flexion and 
extension, and tenderness at the joint.  There was a moderate 
amount of patella femoral grating and range of motion was 
full extension and 105 degrees flexion.  Her rotary and 
straight stability were normal.  In March, the examiner noted 
that the veteran wore a brace and walked with a cane due to 
instability in the knee.  Her range of motion was 5 degrees 
extension and 90 degrees flexion.  There was crunching at the 
patellofemoral junction and grating past 90 degrees flexion.  
Rotary and straight stability were normal.  

In August 1992 a magnetic resonance imaging (MRI) report of 
her left knee showed degenerative osteoarthritis with loose 
bodies, joint effusion, an incompletely healed tear of the 
anterior horn, and an incompletely healed meniscal capsular 
separation posterior horn medical meniscus.  She reported 
pain and giving out in the knee, and the examiner noted pain 
on palpation.  September 1993 x-ray reports showed 
considerable degenerative arthritic change in the left knee.  
In April 1994 the veteran underwent an arthroscopic 
debridement of the left knee.  In May 1994 she was treated 
with complaints of weakness and pain in the left knee, with 
110 degrees flexion and full extension on active range of 
motion and 110 degrees flexion on passive range of motion.  
The veteran continued to complain of pain with regard to the 
left knee, and in June 1995 was seen with a swollen and 
tender left knee.  She had no locking, giving way or 
crepitus, and varus/valgus was negative.  In July 1995 her 
range of motion was full extension and 140 degrees flexion, 
with effusion, grating, and increased pain.  She was seen 
again in October 1995 with pain, swelling, effusion, 
increased valgus and a recommendation of total knee 
replacement.  In November 1995 she complained of pain and 
swelling in her left knee, but had stopped using her cane.  
The physical examination found no swelling or effusion and 
she had full range of motion, and subsequent examinations 
noted no change in the physical findings.  She was noted to 
have internal derangement of her left knee.

In December 1995 she was given another VA examination, and 
the examiner noted subpatellar crepitus on the left knee with 
no pain, instability, or fluid.  Her flexion was 120 degrees 
and her extension was full.  In December 1996 she had another 
VA compensation examination, wherein she apparently informed 
the examiner that she had no pain in the left knee, hip or 
back.  The examiner repeatedly questioned her about her left 
knee, hip and back but "failed to elicit any problems in 
these areas."  Flexion of the left knee was 130 degrees and 
extension was full.  There was no instability, fluid, pain or 
crepitus noted.

Considering the entire appeal period, the Board finds that 
prior to November 4, 1995, the veteran's outpatient treatment 
records confirm episodes of instability, giving out, pain and 
some limitation of motion resulting in surgery and post-
surgery residuals of pain and swelling.  While her documented 
ranges of motion did not limit flexion to 60 degrees or 
extension to 10 degrees as required for a compensable rating 
under Diagnostic Codes 5260 or 5261, there is evidence of an 
incompletely healed tear in the anterior horn and an 
incompletely healed meniscal capsular separation, with 
complaints of pain, effusion and locking in the joint, as 
well as regular reports of instability resulting in falls and 
requiring the use of a knee brace and a cane.  Consequently, 
considering the period prior to November 4, 1995, the Board 
finds that the veteran demonstrated a moderate impairment of 
subluxation and lateral instability of the left knee, and a 
20 percent rating is warranted for her service-connected 
residuals of a left knee sprain pursuant to Diagnostic Code 
5257.  

As for the period beginning on November 4, 1995, the medical 
evidence for the rest of November 1995, December 1995, and 
December 1996 indicates that the objective evidence 
supporting the veteran' complaints is no longer present.  The 
examiners noted no pain, no swelling, no instability and no 
limitation of motion, under Diagnostic Codes 5260 and 5261.  
More significantly, in her December 1996 VA examination 
report she repeatedly denied having any problem with her left 
knee at all.  Accordingly, for the period since November 4, 
1995, the probative medical evidence is against finding that 
the criteria for a compensable rating under the Diagnostic 
Code 5257 are met.  

With regard to the veteran's service-connected arthritis of 
the left knee, the Board notes that claimant's are entitled 
to a separate rating for functional loss or limitation of 
motion due to pain when there is clinical evidence of 
arthritis and if the evaluation of his or her service-
connected disability is pursuant to Diagnostic Code 5257, or 
another diagnostic code which does not involve consideration 
of limitation of motion.  See VA O.G.C. Prec. 9-98 (August 
14, 1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  Pursuant to 
these memorandums, consideration of a compensable evaluation 
for painful motion due to the veteran's arthritis of the left 
knee is warranted.  Under Diagnostic Code 5003, where there 
is x-ray evidence of degenerative arthritis of a major joint 
and compensation is not available under the limitation of 
motion codes, a 10 percent rating can be assigned for 
limitation of motion that is objectively confirmed by 
findings such as swelling, muscle spasm or painful motion.  
As noted previously, functional impairment due to painful 
motion is one of the criteria for compensation for 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).

Reviewing the medical evidence, the Board finds that there is 
ample documentation of objective pain on motion prior to 
November 3, 1995.  The veteran was regularly seen and treated 
for pain, and had documented swelling and effusion of the 
left knee.  Therefore, a 10 percent evaluation pursuant to 
Diagnostic Code 5003, and 38 C.F.R. § 4.59, for the period 
ending November 3, 1995, is appropriate.  Because the 
objective evidence of pain is absent after November 3, 1995, 
there is no adequate basis for extending the 10 percent 
evaluation past this point, despite her subjective complaints 
of pain in her left knee for the period from November 4, 
1995, to December 10, 1996, when she stopped complaining of 
pain in the left knee entirely.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine secondary to service-connected residuals of a left knee 
sprain with arthritis is denied.

Entitlement to service connection for arthritis of the right 
knee secondary to service-connected residuals of a left knee 
sprain with arthritis is denied.

A 10 percent rating for arthritis of the left knee with 
painful motion prior to November 4, 1995, is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits. 

A 20 percent rating for other impairment of the left knee, 
including instability, prior to November 4, 1995, is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits. 

A compensable rating for arthritis of the left knee with 
painful motion since November 4, 1995, is denied.

A compensable rating for other impairment of the left knee, 
including instability, since November 4, 1995, is denied.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

